Citation Nr: 1638846	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a right ankle disorder, to include as secondary to a left ankle disorder.

7.  Entitlement to service connection for a back disorder, to include as secondary to a left ankle disorder.

8.  Entitlement to service connection for contact dermatitis.

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

10.  Entitlement to an effective date prior to April 27, 2009 for service connection for diabetes mellitus.

11.  Entitlement to an effective date prior to January 18, 2011 for service connection for right upper extremity peripheral neuropathy.

12.  Entitlement to an effective date prior to January 18, 2011 for service connection for left upper extremity peripheral neuropathy.

13.  Entitlement to an effective date prior to January 18, 2011 for service connection for right lower extremity peripheral neuropathy.

14.  Entitlement to an effective date prior to January 18, 2011 for service connection for left lower extremity peripheral neuropathy.

15.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

16.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy.

17.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy.

18.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

19.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

20.  Entitlement to total disability based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from August 1969 to August 1971.

These issues come before the Board of Veterans' Appeals (Board) on appeal from July 2004 (ankles, tuberculosis, spine), March 2009 (PTSD, dermatitis, hypertension), April 2010 (diabetes), and March 2012 (peripheral neuropathy) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board, in a June 2007 decision, denied the Veteran's appeals to reopen claims of entitlement to service connection for a left ankle disability and tuberculosis, as well as denied entitlement to service connection for right ankle and low back disabilities.  However, by a Joint Motion for Remand (JMR), approved by an October 2008 Order of the United States Court of Appeals for Veterans Claims (Court), the Board decision was vacated and the case was remanded for compliance and with the terms of the JMR.

"[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather ... an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has alternatively stated that he is receiving Social Security Administration (SSA) disability benefits for his low back and his left ankle.  He has also stated he was forced to retire from working due to "multiple medical problems" and as a result of pain and "mood" pills.  Thus, in light of Rice, the claims for increased rating and for TDIU were intertwined.

In March 2016, the Veteran's attorney provided a statement that the Veteran withdrew any requests for a Board hearing. 

The issue(s) regarding service connection, increased ratings, and earlier effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for a left ankle disability in a September 1974 rating decision.  The claim was denied because the Veteran's separation examination did not reveal a left ankle disability.
 
2.  The evidence received since the September 1974 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left ankle disability.

3.  The Veteran was initially denied entitlement to service connection for tuberculosis in a September 1974 rating decision.  The claim was denied because there was no indication of a diagnosis of, or treatment for, tuberculosis in the record.

4.  The evidence received since the September 1974 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tuberculosis.


CONCLUSIONS OF LAW

1.  A September 1974 rating decision by the RO that denied the Veteran's claim for service connection for a left ankle disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015). 
 
2.  New and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  A September 1974 rating decision by the RO that denied the Veteran's claim for service connection for tuberculosis is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.200. 
 
4.  New and material evidence has been received to reopen the claim of service connection for tuberculosis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A February 2010 letters satisfied the duty to notify provisions, including those of Kent v. Nicholson.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Given the Board's favorable disposition of the new and material evidence claims, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran regarding those issues.

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In September 1974, the Veteran's claims of entitlement to service connection for a left ankle disability and tuberculosis were denied.  The Veteran's left ankle disability claim was denied because he had a negative left ankle x-ray in service and there was no indication of a left ankle disability on his separation examination.  The Veteran's tuberculosis claim was denied because there was no record or evidence of a diagnosis of or treatment for tuberculosis.  The Veteran did not perfect an appeal to the September 1974 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the September 1974 rating decision included service treatment records and the Veteran's claim form for service connection.  His claim did not include a statement regarding why he was entitled to service connection.

Evidence that has been added to the claims file since the September 1974 rating decision includes VA treatment records, VA examinations, and multiple statements from the Veteran.  Indeed the claims file has grown by more than 300 documents since the Veteran's initial denial.  Included in these new documents are complaints of ongoing left ankle pain since in-service injury, descriptions of additional in-service left ankle injuries, and diagnoses of anterior tibialis tendonitis, "chronic left ankle pain with signs of ligamentous instability," and ankle degenerative joint disease.  Evidence added to the claims file since September 1974 regarding the Veteran's claim for service connection for tuberculosis includes several treatment records (from 1994, 1998, 1999 and 2001) that indicate the Veteran has had positive PPD (purified protein derivative) tests. 

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the September 1974 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the diagnosed left ankle disabilities, the Veteran's statement of ongoing chronic left ankle pain, and the positive PPD tests are "material" evidence that the Veteran may have current left ankle disability and tuberculosis, and in the case of the left ankle a possible nexus to service.  The Board notes that a positive PPD test is not a diagnosis of tuberculosis but an indication of exposure to tuberculosis.  However, an indication of exposure to tuberculosis was not noted in the September 1974 decision (or evidence present at the time of that decision), and since the standard for finding new and material evidence is low, the Board will consider a positive PPD test to be material to this claim.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for left ankle disability and tuberculosis.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for left ankle disability and tuberculosis are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left ankle disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for tuberculosis is reopened.


REMAND

Initially, the Board notes that the Veteran stated during a November 2008 VA examination that he was in receipt of SSA disability benefits.  On different occasions he indicated he was receiving SSA for his low back and for his left ankle.  He has also noted he had to retire due to "multiple medical" problems and that both pain and "mood" medications required him to retire.  Given that the SSA records may include medical evidence that is not currently of record, the Board must remand so that SSA records can be obtained and associated with the virtual claim file.

Diabetes 

The Veteran filed a claim for diabetes mellitus and peripheral neuropathy in February 2006.  

An April 2007 VA general medical examination noted that the Veteran had normal laboratory results in January 2007.  A May 2007 blood test showed elevated AlC "indicative of poor blood glucose control."  And the Veteran was given an impression which included "diabetes mellitus, Type II."  VA treatment records from June 2007 noted blood glucose in the 130s to 170s during a nutrition consultation.  An April 2008 VA treatment record noted the Veteran had "stable hyperglycemia."  

April 27, 2009 laboratory results showed "high blood glucose."  This is also the effective date chosen by the RO for the grant of service connection for diabetes mellitus.  

On remand, a VA examiner should review the Veteran's laboratory history and treatment records to determine when the Veteran first met the requirements for a diagnosis of diabetes mellitus versus hyperglycemia.

The Veteran's most recent diabetes examination was in 2011.  On remand, the Veteran should be afforded a VA diabetes mellitus examination to determine the current severity of his condition.

Peripheral Neuropathy

The Veteran filed a claim for diabetes mellitus and peripheral neuropathy in February 2006.  

A February 2006 VA treatment record noted the Veteran had left ankle pain associated with low back pain and numbness, tingling and paresthesias down his right leg.  The examiner noted that he did not believe that the deformity found on the Veteran's left foot/ankle was leading to the pain in his foot, because his symptoms seemed "more similar to a neuropathic type pain.  He denied diabetes, but he does have back pain with radicular symptoms down his right leg."  In May 2006, he reported pain and numbness to his left ankle and right lower extremity numbness from his thigh to his foot.  In July 2006, the Veteran had an EMG study which suggested lower lumbar radiculopathy on the left side, and no evidence of peripheral neuropathy.  

A November 2008 VA examination report noted the Veteran's complaints of transient numbness in the fingers, and right lower extremity numbness in the anterolateral right thigh.  His "sensory examination impacts sensation to light touch and vibration in the fingers and toes of all extremities."

In a January 2011 VA examination the Veteran again reported a loss of sensation, with numbness from his right thigh to his ankle and pain in his right great toe.  His superficial peripheral peroneal and sural nerves in the left lower extremity had abnormal sensory findings.  He had an absent vibration, decreased pinprick (left fifth toe and plantar surface of foot).  He had a normal position sense and light touch evaluation.  On his right side he had abnormal superficial peripheral, peroneal and sural nerve sensory evaluation with absent vibration, decreased pinprick (throughout the foot), but normal position sense and light touch.  He denied paresthesias for both lower extremities.  The examiner diagnosed diabetes mellitus without neurologic disease.  In an April 2011 addendum, the examiner noted that the diagnosis provided for numbness, pain and loss of sensation in both feet was "peripheral neuropathy."

On remand, the Veteran should be afforded an additional peripheral neuropathy examination to determine the current severity of his service-connected disability.  During the examination, the examiner should review the file and provide an opinion on whether the Veteran's prior neurological symptom complaints (numbness and pain) were earlier manifestations of his peripheral neuropathy or were symptoms of a separate neurological disorder (such as radiculopathy).  

Dermatitis

The Veteran's service treatment records include that he had contact dermatitis on his hands after an "allergic reaction" to soap in service.  The Veteran has indicated that he continues to have a skin disorder; however, so far examinations have not occurred during an outbreak of the skin disorder.  On remand, VA should work with the Veteran to have a VA examination scheduled during an outbreak of the skin disorder.

Hypertension

On his June 2010 substantive appeal, the Veteran's representative provided additional theories of entitlement to service connection for hypertension.  First, she indicated that there is a "relationship between hypertension and diabetes," thus raising the issue of secondary service connection, and a "relationship between hypertension and exposure to Agent Orange," thus raising the herbicide exposure presumptive service connection theory of entitlement.  Additionally, in June 2010, the Veteran's representative provided an internet article regarding the relationship between Agent Orange and hypertension.  

The Veteran was provided a VA general medical examination in 2007, but has not been provided with a VA examination regarding his claim for service connection for hypertension, to include the theories of entitlement presented in June 2010.  On remand, a VA hypertension examination must be provided.

PTSD

The record contains the Veteran's service treatment records and some service personnel records.  His service personnel records do not appear to be complete.  The Veteran's DD 214 lists his MOS as a combat construction specialist.  His limited personnel records noted he was in the Republic of Vietnam from January 30, 1971 to August 24, 1971.  His record of assignments noted he was a supply specialist from February 1971 until August 1971.  On remand, an attempt should be made to obtain his entire personnel service records.  

In 2007, the Veteran was afforded a VA examination.  The examiner found that, although the Veteran met some of the criteria for a diagnosis of PTSD, he did not meet the full criteria.  Instead, he was assessed with a "phase of life" problem secondary to retirement after more than 20 years.  A December 2009 VA treatment record, however, diagnosed PTSD.  Given that two years after his VA PTSD examination, which noted he had some symptoms of PTSD, the Veteran was provided with a diagnosis of PTSD, the Board finds that an updated VA examination is necessary.

TDIU

On remand, the Veteran's representative is requested to provide a VA 21-8940 claim for TDIU with the most accurate information regarding the Veteran's employment and education.  The form should contain the names and addresses of prior employers, so that VA 21-4192 forms can be requested of the prior employers.

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA disability records, including any available medical records associated with the decision.

2.  Obtain the Veteran's service personnel records.

3.  Schedule the Veteran for a VA diabetes examination, including findings on the Veteran's current level of disability.  After a review of the record, the examiner should address the following:

After a review of the Veteran's treatment records and blood work, the examiner should provide an opinion as to when the Veteran first met the criteria for a diagnosis of diabetes.  Please include a brief explanation regarding hypoglycemia versus a diagnosis of diabetes.  

The examiner must provide an explanation for each opinion expressed.  

4.  Schedule the Veteran for a VA peripheral neuropathy examination, including findings on the Veteran's current level of disability.  The examination should include an EMG, or other testing, if deemed necessary by the examiner.  After a review of the record, the examiner should answer the following:

Currently VA views the Veteran's peripheral neuropathy to have been first diagnosed during the January 2011 VA examination.  Prior treatment records included complaints of numbness and pain.  Were the Veteran's complaints of right thigh numbness and left ankle pain and numbness (noted in 2006 and 2008) at least as likely as not (50/50 probability or greater) associated with his now diagnosed peripheral neuropathy/diabetes?  In answering this question, please address the 2006 EMG results.

The examiner must provide an explanation for each opinion expressed.  

5.  Work with the Veteran to schedule him for a VA skin examination during an outbreak of his skin disorder, if possible.

The examiner should report in detail all pertinent symptomatology and provide diagnoses for any skin disorder found on examination.

For each skin disorder diagnosed, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that the skin disorder is a result of the Veteran's service.

The examiner must provide an explanation for each opinion expressed.

6.  Schedule the Veteran for a VA hypertension examination.  After review of the record and evaluation of the Veteran, the examiner should answer the following:

(a) Is it at least as likely as not (50/50) probability or greater that the Veteran developed hypertension as a result of or during his military service?

(b) Is it at least as likely as not (50/50) probability or greater that the Veteran's hypertension is due to, or has been aggravated beyond its natural progression by, his service-connected diabetes mellitus?

(c) Is it at least as likely as not (50/50) probability or greater that the Veteran's hypertension is due to his exposure to Agent Orange in service?  In addressing this question, please note the June 2010 article provided by the Veteran regarding the possible association between hypertension and Agent Orange.

The examiner must provide an explanation for each opinion expressed.

7.  Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


